    Case: 1:20-cv-04319 Document #: 25 Filed: 01/21/21 Page 1 of 3 PageID #:238




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 BLACK LIVES MATTER CHICAGO,                     )
 et al.,                                         )
                                                 )
                                Plaintiffs,      )
                                                 )   No. 20 C 4319
                       v.                        )
                                                 )   Judge Pallmeyer
 DAVID PEKOSKE, Acting Secretary of              )
 Department of Homeland Security, et al. 1,      )
                                                 )
                                Defendants.      )

                                STIPULATION OF DISMISSAL

       Now come all parties, by and through their attorneys, and pursuant to Federal Rule of Civil

Procedure 41, stipulate that all of Plaintiffs’ claims are dismissed with prejudice, with the

respective parties to bear their own costs.


       Respectfully submitted,




       1
        Pursuant to Federal Rule of Civil Procedure 25(d), David Pekoske, Acting Secretary of
the Department of Homeland Security, is substituted in place of Chad Wolf.
    Case: 1:20-cv-04319 Document #: 25 Filed: 01/21/21 Page 2 of 3 PageID #:239




/s/ Theresa Kleinhaus
One of Plaintiffs’ Attorneys
Jon Loevy
Heather Lewis Donnell
Steve Art
Theresa Kleinhaus
Julia Rickert
Lindsay Hagy
Ruth Brown
Sean Starr
LOEVY & LOEVY
311 N. Aberdeen St.
Chicago, IL 60607
(312) 243-5900

Brendan Shiller
SHILLER PREYAR JARARD & SAMUELS
@ THE WESTSIDE JUSTICE CENTER
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590

Sheila Bedi
COMMUNITY JUSTICE AND
  CIVIL RIGHTS CLINIC
NORTHWESTERN PRITZKER
  SCHOOL OF LAW
375 E. Chicago Ave.
Chicago, IL 60611
(312) 503-8576

Elizabeth Wang
LOEVY & LOEVY
2060 Broadway, Ste. 460
Boulder, CO 80302
(720) 328-5642

David B. Owens
LOEVY & LOEVY
100 S. King St., Ste. 100
Seattle, WA 98104

Joey L. Mogul
G. Flint Taylor
Brad J. Thomson
Christian Snow
                                        2
    Case: 1:20-cv-04319 Document #: 25 Filed: 01/21/21 Page 3 of 3 PageID #:240




PEOPLE’S LAW OFFICE
1180 N. Milwaukee Ave.
Chicago, IL 60642
(773) 235-0070

Craig B. Futterman
MANDEL LEGAL AID CLINIC
UNIVERSITY OF CHICAGO LAW
   SCHOOL
6020 S. University
Chicago, IL 60637
(773) 702-9611
futterman@uchicago.edu



JOHN R. LAUSCH, Jr.
United States Attorney

By: s/ Kathleen M. Flannery
KATHLEEN M. FLANNERY
NIGEL B. COONEY
PATRICK W. JOHNSON
Assistant United States Attorneys
219 South Dearborn Street
Chicago, Illinois 60604
(312) 353-7223
(312) 353-1996
(312) 353-5327
kathleen.flannery@usdoj.gov
nigel.cooney@usdoj.gov
patrick.johnson2@usdoj.gov




                                        3
